Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 25, 1971, convicting him of manslaughter in the first degree, upon a plea of guilty, and sentencing him to imprisonment for a maximum term of 15 years, to run concurrently with time owed by him to the ’ State Department of Parole. Judgment reversed, in the interests of justice, motion to withdraw defendant’s guilty plea granted and action remanded to the Criminal Term for further proceedings not inconsistent herewith. On the same day or within a few days after- his entry of a plea of guilty, defendant sought to withdraw the plea. At the hearing on the motion, he argued vigorously that he was innocent of the crime charged and set forth an arguable claim of innocence as to the crime charged and the People made no claim of predjudice. Under the circumstances, the interests of justice would have been served better had he been permitted to withdraw his guilty plea (People v. East, 39 A D 2d 606). Rabin, P. J., Hopkins and Martuscello, JJ., concur; Munder and Latham, JJ., dissent and vote to affirm.